 154DECISIONSOF NATIONAL LABOR RELATIONS BOARDAMERICAN SHEET METAL WORKSandGENERAL DRIVERSLOCAL NO. 270, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELPERSOF AMERICA, AFL. Case No. 15-CA-498. July15, 1953DECISION AND ORDEROn May 8, 1953, Trial Examiner Louis Plost issued hisIntermediate Report in the above-entitled proceeding,findingthat the Respondent had engaged in certain unfair laborpractices but recommending that the complaint be dismissedin its entirety.Thereafter the Respondent filed exceptionsto some of the findings of the Intermediate Report, and theGeneral Counsel filed exceptions to the recommendation madetherein.The Board'has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted.The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report attached hereto, the excep-tions,and the entire record in the case.We hereby adopttheTrialExaminer's findings and conclusionsonly to theextent that they are consistent with the findings,conclusions,and order set forth below.'The Trial Examiner found that the Respondent engaged incertain unfair labor practices as defined in Section 8 (a) (1)of the Act by the conduct and statements of President Durandduring the separate interviews of employeesby himand othermanagement officials,by the letter of May 31,1952, by OfficeManager Lyncker's statement to Cook, and Foreman Felgoust'sremark to Spruel during the interview period. We agree,but we rest our conclusions solely on the following grounds.As the Trial Examiner found, during the 2-week periodpreceding the representation election at the Respondent'splant,theRespondent called certain of its Negro femaleemployees to the office one by one,and there, in the presenceof their supervisors,questioned each one about their work;told them that some years before as the result of a strikeat the Respondent'splantwhich the Union lost some of theemployees were never recalled to work, and that in anothersituation union negotiations came to naught;and urged themto reject the Union in the forthcoming election. In each instancethe employee questioned was the only rank-and-file employeeaswell as the only Negro in the room.In the course ofprosecuting the avowed purpose of these interviews, viz,to influence the employees to vote against the Union,PresidentDurand stressed the Respondent'sallegedly unique policy of'Pursuant to the provisionsof Section 3 (b) of the Act,the Board has delegated its powersin connectionwith thiscase to a three-member panel[Members Houston, Styles, and Peter-son].2 The IntermediateReport contains an inaccuracywhich doesnot affectthe TrialExaminer's ultimate conclusions.Accordingly,we notethe followingcorrection: It appearsthat the Respondent disparagedthe Union'sorganizers and motives in its letterof May 31,1952, and its notice ofApril 23, 1952,but not in its talkswith individual employees106 NLRB No 24. AMERICAN SHEET METALWORKS155employing Negro women to do sheet metal work. And whenitthereafter sent the letter of May 31, it repeated that state-ment of policy with the advice, "Ask the union if they can getyou a job anywhere else as good as the one you now have."Further, at the time of the interview, in the case of employeeSpruel,Foreman Felgoust added, "If you vote for the unionand I find out, I am going to lay you off; you won't have a job."Also, in the case of employee Cook, Office Manager Lynckeralluded to the danger of the loss of her employment should theUnion win the election.The technique of calling the employees one by one into aroom in which they ordinarily had no business and which wasassociatedprimarilywith management and of voicing antiunionopinions and urging that they reject the Union gave to theremarks hereinafter mentioned a meaning which they do nothave under other circumstances.3 In this coercive atmosphere,including the Respondent's stress upon voting against the Union,the reference of President Durand to Respondent's uniquepolicy of employing Negro women to do sheet metal workclearly implied a threat that if these employees voted for theUnion they would lose their jobs--jobs which could not bereadily replaced as the Respondent's plant was the only plantinthe South to offer such desirable employment. Indeed,Felgoust's direct threat to Spruel at the time of her interviewthat if he learned that she voted for the Union he would layher off, gave telling emphasis to the implied threat of lossof employment in the remarks of President Durand. Moreover,the letter of May 31, 1952, implied an identical threat ofloss of employment and advised the employees to "Ask theUnion if they can get you a job anywhereelse as good as theone you now have."We find that the implied threat of loss of employment shouldthe Union succeed which was made by Durand, Lyncker, andby the letter of May 31, 1952, and the direct threat of ForemanFelgoust interfered with, restrained, and coerced the employeeswithin the meaning of Section 8 (a) (1) of the Act.4THE REMEDYThe Trial Examiner recommended that the complaint bedismissed in its entirety. We find that such a dismissal willnot effectuate the policies of the Act. It is true, as the TrialExaminer noted, that the unfair labor practices found occurredonly in the period immediately preceding the representationelection which the Union won. However, it is well establishedthat orders dealing with unfair labor practices have preventa-tiveaswell as remedial purpose and effect.5 Accordingly,we shall order the Respondent to cease and desist from3Cf. General Shoe Corporation (Marman Bag Plant), 97 NLRB 4994 Augusta Bedding Company, 93 NLRB 211; see United Biscuit Company, 101 NLRB 1552.5 See N L. R. B. v. Crompton Highland Mills, Inc , 337 U. S. 217, enforcing 70 NLRB 206;Robinson Aviation, Inc., 99 NLRB 280; Local #1105, United Electrical, Radio & MachineWorkers of America, CIO, et al , 84 NLRB 972. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDinfringingupon the rightsguaranteedemployees by Section 7of the Act.ORDERUpon the entire record in this case,and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Re-spondent,American Sheet Metal Works,New Orleans, Loui-siana, and its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Threatening its employees with any reprisals because oftheir union organizational activities,or because they votedin favor of union representation at the plant.(b) In any like or related manner interfering with, restrain-ing,or coercing its employees in the exercise of the rightto self-organization,to join or assist General Drivers LocalNo. 270, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, AFL,or any otherlabor organization,to bargain collectively through representa-tives of their own choosing,and to engage in concerted activi-ties for the purposes of collective bargaining or other mutualaid or protection,and to refrain from any and all such activitiesexcept to the extent that such right may be affected by anagreement requiring membership in a labor organization asa condition of employment,as authorized in Section 8 (a) (3)of the Act.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a)Post at its plant in New Orleans, Louisiana,copies ofthe notice attached hereto marked"Appendix A.i6 Copies ofsaid notice,to be furnished by the Regional Director for theFifteenthRegion, shall,after being duly signed by the Re-spondent's representative,be posted by the Respondent uponreceipt thereof and maintained by it for a period of sixty(60) consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered,defaced, or coveredby any other material.(b)Notify the Regional Director for the Fifteenth Region,inwriting,within ten(10) days from the date of this Orderwhat steps the Respondent has taken to comply herewith.6In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of AMERICAN SHEET METAL WORKS157theNationalLabor Relations Act, we hereby notify ouremployees that:WE WILL NOT threaten our employees with any reprisalsbecause of their union organizational activity or becausethey voted in favor of union representation at the plant.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their right to self-organization, to join orassistGeneralDriversLocalNo. 270, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers, AFL,or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and toengagein concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and to refrainfrom any and all such activities, except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.All our employees are free to become, remain, or refrainfrom becoming or remaining members of any labor organi-zation, except as that right may be affected by an agreementrequiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act.AMERICAN SHEET METAL WORKS,Employer.Dated ................By....................................................(Representative)(Title)Thisnoticemustremain posted for 60 days from the datehereof,and must notbe altered, defaced, or covered by anyother material.Intermediate ReportSTATEMENT OF THE CASEUpon a chargeduly filed by General Drivers Local No 270,InternationalBrotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America, AFL, herein called the Union,on June 23, 1952, the General Counsel of the National Labor Relations Board, herein calledthe Board, by its Regional Director for the Fifteenth Region (New Orleans, Louisiana), issueda complaint dated November 4, 1952, against American Sheet Metal Works, of New Orleans,Louisiana, herein called the Respondent, alleging that the Respondent had engaged in and wasengaging in unfair labor practices within the meaning of Section 8 (a) (1) and Section 2 (6)and (7) of the National Labor Relations Act, as amended, 61 Stat. 136, herein called the ActCopies of the complaint and the charge, together with a notice of hearing, were duly servedon the Respondent and the Union.With respect to the unfair labor practices the complaint alleged that the Respondent inter-rogated its employees (a) as to their knowledge of union activities, (b) as to their union activi-ties;(c)as to their union activities in previous employment, (d) threatened its employeeswith loss of their jobs if the Union won a representation election, (e) threatened reprisals 158DECISIONSOF NATIONALLABOR RELATIONS BOARDshould the employees strike; and (f) further that said conduct was violative of Section 7 ofthe Act, more particularly Section 8 (a) (1) thereof. iOn November 13, 1952, the Respondent filed an answer denying that it had engaged in anyof the alleged unfair labor practicesPursuant to notice a hearing was held before Louis Plost, the undersigned Trial Examiner,atNew Orleans, Louisiana, February 3 and 4, 1953 The GeneralCounsel, the Respondent,and the Union were represented The parties participated in the hearing, were affordedfull opportunity to be heard, to examine and cross-examine witnesses, to introduce evidencebearing on the issues, to argue orally on the record, and to file briefs, proposed findingsof fact, and conclusions of law with the undersignedThe undersigned denied a motion by the General Counsel to amend the complaint. TheRespondent moved to separate the witnesses The undersigned granted the motion and likewiseat the close of the hearing granted a motion by the General Counsel to conform all thepleadings to the proof with respect to names, dates, spelling, and similar matters.At the close of the hearing the General Counsel and the Respondent argued orally A datewas set for the filing of briefs and/or proposed findings of fact and conclusions of law withthe undersigned Briefs have been received from the Respondent and the General CounselUpon the entire record in the case and from his observation of the witnesses, the under-signed makes the following:FINDINGS OF FACTLTHE BUSINESS OF THE RESPONDENTThe complaint alleges and the answer admits that.-Respondent,American Sheet Metal Works, is, and has been, during the materialperiod herein, a corporation duly organized under and existing by virtue of the laws ofthe State of Louisiana, with its office and principal place of business located in the cityof New Orleans, Louisiana, where it has been, and is now, engaged in the business offabrication,saleand distribution of sheet metal productsRespondent, in the course and conduct of its business, during the preceding twelve-month period, which is representative of all times material herein, purchased rawmaterials consisting of metals, lumber, paint and hardware valued at $150,000, 60per cent of which materials were shipped directly from places outside the State ofLouisiana to the Respondent's New Orleans plant During the same period, Respondentproduced and sold finished products, consisting of various types of fabricated sheetmetal, of a value of approximately $ 300,000, of which 60 per cent was sold and shippedoutside the State of LouisianaILTHE ORGANIZATION INVOLVEDGeneralDrivers Local No 270,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, AFL, is a labororganizationwhich admits employeesof the Respondent to membershipIILTHE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercion1The gravamen of the complaintPrior to an election conducted on June 3, 1952, under the direction and supervision of theRegional Director for the Board's Fifteenth Region, forthe purpose of determining a bargain-ing, representative among certain of the Respondent's employees, the Respondent calledcertain of the electors to its office individually and spoke to them regarding the Respondent'sattitude toward the formation of a union of its employees and otherwise addressed themiThe record discloses that the parties entered into an agreement for "consent election"tobe held June 3, 1952. The alleged illegal conduct all occurred between the date of the"consent election" agreement and the election. The Union won the election. AMERICAN SHEET METAL WORKS159orally and by letter Z The General Counsel contends that the conduct of the Respondent wasviolative of the Act, the Respondent contends its conduct is such as is specifically protectedby the Act as well as the constitutional guaranty of free speech.B. The General Counsel's versionJennie B. Cook testified that sometime during the week preceding the election held onJune 3, 1952, she was called from her work as follows:Mr Ned came down and said Mr Durand wanted me upstairs. And I went upstairs tosee what he wanted And after I got up there, there was Mr Durand, Mr Lyncker, Mr.Sam, and Mr. Ned came up behind. When I went in, Mr Durand said, "Have a seat."Q.Letme interrupt. You said "Upstairs " Tell us where you went, was it a bigopen spot or what9A.We went in a room they call a conference room They meet there, in the con-ference room, where they have a big table and chairs sitting around there, and we allsat around the table and he started talking, asking me about did I know what was supposedto happen around there, and trying to get a unionQ.Were you the only colored person present9A.At that time, yesMr Nedis identified in the record as Ned Felgoust,a plant foreman,Mr. Lyncker, asC. A. Lyncker,officemanager,Mr Sam, as Sam Centanni,a foreman,and Louis P. Durandis the Respondent's president and active manager of the concernAccordingtoCook,Durand stated he understood"you are all trying to get a union";asked if she"knew anything about it", remarked there would "be an election pretty soon"asked if she had joinedthe Union,asked where she had previously worked and if she hadbelonged to a union there,what thedues had been,and asked"if the company took it [dues]out of our pay";stated that some "six or seven years ago they had a strike" in the Re-spondent'splant,that during this strike the womenstayedout 6 weeks and that after thestrike the Respondent took back those it wanted to take back and those it "didn't want to takeback he didn't take back",told herthe Uniondid nothing for the strikers,"gave them breadand cheese";said"he would have people working in therethistime if we went out," thatthere would be sufficient police at the plant to escort workers in and outCookwas also shown a sample ballot,told the election was "government" controlled,that the ballot was secret and the manner of voting was explained.Cook further testified that:During the time he asked me how much the union people pay a week, and I told himwe paid for a month. He said, "That is why the plant is out of business, because theyhave a union in there " He said they were not going to put him out of business becausehe's not going to have a unionCook further testified that Lyncker also added the following to Durand's statements:Mr Lyncker said, "Suppose they get a union in here and the union says on this jobyou are now doing, they will have to put a man there, then you will be out of a job."In addition to Cook, four employees testified to having been similarly called to the upperroom during the week preceding the election. It is apparent that the room used for theinterviews was not open to the colored employees except in emergencies. The GeneralCounsel offered to call seven additional witnesses who would present "the same patternof testimony" stating that if permitted to testify "the same general proof would be offered."The undersigned declined to accept such evidence on the ground that it would be cumulativeand needlessly burden the record The General Counsel objected but later withdrew hisobjectionEverlena Netter testified-Igot up there and he asked me, didn't I hear anything about the union, and I say yesHe said, "You know all about it?" I said, "Yes, I know about it." Mr. Durand asked me,"Did you ever belong to the union before' " And I told him, "Yeah."2 The Respondent's brief states that the Union won the election. There is no evidenceregarding the result in the record. 160DECISIONSOF NATIONAL LABOR RELATIONS BOARDHe said,"Whereabouts?"Isaid, "I worked in Kaiser Shipyard in the union "He said,"That is in California"Isaid, "Yes "So he said,"This is not in California And that was during the wartime"I said, "Iknow that too, Mr Durand"He said, "Let me tell you, there is nothing to the unionwhen it was here before, I am just trying to warn you Those poor devils were walkingin the hot sun six weeks, they didn't win the strike,and I don'tcare who walks out thereand who don't, my work is going right on " He said,"Igot enough police to help me getmy workers back and forth to work."Isaid,"What do you want me to do? " He said,"I ain't going to tell you to vote ornot to vote.But I am warning you if you vote,I don't know if you vote or if you don'tvote, but if you don't vote, as long as I got work,you have work."According to Netter,Lyncker then told the following anecdote:The union is a mess Over the river one time,a man over there was having somegrass planted, and he didn't know how to plant the grass,but the union man planted thegrass anyway,and it didn't grow.Thena man not with the union come along and plantedthe grass and it come upNetter testified that Lyncker remarked in closing,"I have been running the plant for 50 yearsand there wasn't no union, wasn't never no union,and I am never going to have a union 3Irene B. Spruel testified that after being invited to be seated she was asked by PresidentDurand if she had heard the rumor regarding the Union, how long she had worked for theRespondent,told that she had not been laid off "because we like your work",told that theRespondent'swas the only plant of its kind in the South employing colored women in jobslike hers,told that colored women could not get jobs equal to tiers anywhere else; told thatif the Union won, "the Union would be our bosses "Spruel further testified that Durand also said to her'"Idon't want to know if you signeda card or didn't sign a card I want to tell you don't go wrong vote for the company,becausethe company have never had a union and don't want a union in this plantSpruel testified further:And then Mr Ned told me about they liked my work and how long I been working andthe favors Mr Durand had did for me by letting me off to attend to business and all,andMr Ned told me, "If you vote for the union and I find it out, I am going to lay youoff you won't have a job "Millini Jackson testifiedas follows:Ned came downstairs,and he brought me upstairs and in a little office Ned, Mr.Durand,Mr Lyncker,and Sam was sitting in there Mr Durand asked me how longIhadbeen working in there, and I said threeyears offand on He said,did Ilike my job,and I said,"Yes " Heasked me, have I ever belonged to a union Itold him no So, he3Lyncker denied making the statements attributed to him by Netter Durand testified thatnothing was said by anyone concerning grass. However, he offered the following explanatorytestimony:THE WITNESS: Mr. Lyncker came to me and stated that he is acquainted with one ofthe executives at the Johns- Manville plant across the river and that they had to have agardener to take care of their lawns and flowers around that plant, so they employed agardner; and their gardner then, the union in the shop objected to this gardner becausehe wasn't a union man and they wanted this party to take a man out of the shop, an ironworker, to take care of the flowers and they almost had a strikeIdon't know how this got to anyone else. I mentioned it to Mr Lyncker and, no, Mr.Lyncker mentioned it to me and I might have mentioned it to somebody in the office andsomebody else said something and that is where the grass business comes inThe undersigned is persuaded that Netter could not have attributed the "grass" story toLyncker unless she heard it from him. Under all the circumstances in the case the under-signed finds that Lyncker did tell a story regarding the growing of grass as involving a unionin the presence of Netter,but it is apparent that she did not understand it or report it ver-batim. AMERICAN SHEET METAL WORKS161said."Well, I wasn't going to ask you whether you were going to vote for the union ornot,but if you do, the union won't do nothing for you, because when we were on strikebefore, it was for three weeks, and they were walking, and toting picket signs, andpeople were on the inside working, and the union ain't going to do a thing for you butmake you lose your job."He said, "A lot of girls think if the union don't win I am going to take them back."He said, "Some, I am going to take back, and some I ain't "He had a little ballot showing me how to vote, and hesaidto vote with the right hand.he had an "X" marked in the right hand side and he say, he told me, he say, "If youvote for the union, the unionain'tgoingto do anything for you." He say, "I am notasking you not to vote for it, but if you don't vote for it, you have a job as long as youwant to have one "AdaMae Jones testified that after being called to the place of interview she was firstasked by Durand whether she had heard the union "rumors" and then said "he didn't wantno union and wasn't going to have one "Jones' testimony with respect to Durand's statements continued as follows: Durand said]Theytried to get a union many times before, the girls walked a picket line while therest drawed their pay. His work went on before, he said, and it was going on this time.He told me that if I liked my job and wanted to work, to vote for him, but if I voted forthe union, I wouldn't have no jobQ.Do you recall anything else?A.He also laid the ballot on the table and told me how to vote, to vote with my righthandQ.Did he ask you any questions?A.He asked me if I had anything to say and I told him "No." I said I didn't haveanything to sayQ.Did he ask any questions concerning the union?A.He asked me if I had ever belonged to the union and I told him "No." I said Ihadn'tC. The Respondent's versionLouis P. Durand, .the Respondent's president, called by the General Counsel as a hostilewitness, testified that within a 2-week period preceding the June 3, 1952, representationelection conducted in the Respondent's plant he spoke to all the Respondent's employees"concerning the election " Durand testified:Ispoke to the white employees as a group; to the colored employees, some of them,not all of them, at different timesDurand testified that the colored employees were called from their work, at his direction,and escorted to the second floor room where he spoke to them in the presence of the plantforeman and the officemanagerHe admitted that not alt the colored employees were called,but thatsome wereomitted because in his opinion these employees could not be convincedto "seeitmy way "Durand testified that a regular pattern was followed both as to conduct and statementWhen the employee was brought into the room according to Durand's testimony:Iput them at ease I asked them to take a seat and sit down I would open up theconversation, say, "Mary," or "Jane," or whoever it was, "Are you happy with yourjob here? " She would reply, "Yes "Durand testified he then asked where the employee had worked before her employment withthe Respondent; following this in each caseMy way was, I was pointing out to these employees the working conditions in the place.I told them that we have had--we were the only firm in our line of business that employedcolored women. I asked them if they were happy with their job. I asked them for--couldmake as much money as they were making elsewhere as they were earning here. Ifurther asked them, I figured out with them, considering piece-work, their extra time, 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDIshowed them how much money they made; and I pointed out all the benefits that theyhad of working with the American Sheet Metal WorksWith respect to Jennie&Cook,who had not yet been called,Durand testified:Iasked Jennie Cook how she liked the job.She said she liked it very well. I haveasked her--Ihave told her that the reason why I have sent for her was I wanted toknow--first,Itold her this:Isaid,"Idon'twant to know whether you belong to theunion or not I do not want to know whether you belong to the union or not. I do not wantto know whether you have signed any union card or not.In fact, I am not interested inthatWhat I do want to know from you is. Are you satisfied with your job? Are youhappy here'" And I called her attention--0Ithen called her attention that we were the only firm in our line in New Orleans, infact I believe in the entire South,that employed colored women.Durand denied that he asked Cook if she had belonged to a union at her former place ofemployment;admitted that he asked what she earned and why she had quit and upon beingtold by Cook that her former employer had gone out of business had remarked"That is thetrouble in so many jobs."He further testified that he told Cook to ask another employeeregarding"the trouble we have had before. We have had strikes;we have had elections, andnothing came out of it."He further admitted telling Cook:Thatwe had an election,that the employees carried the election by one vote,and thatwe negotiated with the union,but did not arrive at any agreement,and the union abandonedthe case.Durand was recalled by the Respondent after the General Counsel had presented his evi-dence and the supervisors named as having been present during the interviews had beencalled by the Respondent and had testified.Durand testified,on examination by the Respondent,that he spoke to the employees duringa 4-day period that each interview lasted approximately 5 minutes,that he followed a "gen-eral line"which applied to all those to whom he spoke but frankly testified"Iwaveredfrom time to time";that he used no notes or any prepared material during these interviews;that as early as February he had been instructed by the Respondent's attorney not to inter-fere in the employees'union affairs that he invariably told all those to whom he spoke hewas not interested in knowing whether or not they had joined the Union or learning any oftheir union activitiesDurand also testified:Inmany cases I have asked them where they worked before,how long they have beenworking for us and I have told them that we had some previous union campaigns, thatwe have had a strike many years ago and that many employees now working for us werein that strike I told them, I suggested to them that they go and talk to them and seewhat they have to say about the strike,whether they gained anything from itIasked them,Ihave told them that many of the employees who were on that strikedid not return to work for the reason that we had employed others and we didn't haveroom for them, but we told them that when there was an opening,we would send forthem.That is about the general line and if I can think of some more, I will mention it.Following the testimony of Jennie B. Cook, Durand denied that he inquired into her presentor former union membership, the amount of dues she had paid,or the existence of a "checkoff"at her former place of employment,denied saying he would not permit a union to puthim out of business,denied the statements attributed to him by Cook regarding a formerstrike and testified that as to the strike:Imade a statementin mygeneral line of talk,Imentioned that some of the employeeswerenot reemployedfor the reasonthat all the placeswerefilled. I mayhave mentionedthat in the case ofJennie CookIn general Durand denied all the statements attributed to him by Cook and testified thathis "general line" represented his statements to Cook. AMERICAN SHEET METAL WORKS163Durand further testified that Lyncker explained the mechanics of the election and theballot to Cook, telling her as well as other employees "if they wanted to vote for the Com-pany, to mark the block, to make a cross in the block 'No'." He denied telling Cook or anyother employee that police protection would be furnished working employees in the event ofa strike.Durand testified he had prepared and sent to each employee a letter giving the Respondent'sposition as being that it "did not want the Union." Copies of these letters were admittedand will be discussed elsewhere in this ReportBoth specifically and in effect Durand denied the statements attributed to him by theGeneral Counsel's witnesses except where they were in accord with the statements he testi-fiedas being contained in his "general line" however, with respect to Irene B. Spruel,Durand testified as follows:Imentioned to Irene Spruel that we take an interest in our employees as she knows,herself She knows that we have helped her financially on several occasions She knowsthatwe have telephoned to a lawyer in Baton Rouge in connection with the death of herhusband and helped her in many ways in those things, and that is the interest that wetake for those that work, in the affairs of those that work for us, when she asked us to.Durand denied telling Millini Jackson that "the union would make her lose her job" butadmitted"there is a possibility" he did tell her "the union isn't going to do a thing foryou " He testified that he might have made the latter statement because he knew he hadalso "said that in these notices "Durand testified that "the whole trend" of his various conversations with employees was"to prove that they had a good job" and further admitted that he "intended to prove to themthey didn't need a union."Foreman Ned Felgoust testified he called certain of the employees for President Durand,that before calling the employees to the office he and Durand discussed the probability oftheir being union members and refrained from calling certain employees whom "we didn'tfeel that whatever he said to her would help us any."Felgoust testified he was present when Durand talked to employees Spruel and Jones.Ingeneral Felgoust denied their specific testimony. With respect to Durand's statementsto the employees Felgoust testified as follows:Q.Now, tell us what was said, what happened in the conference9A.Well, the general remarks Mr. Durand had to tell them was, when they came up,he asked them to have a seat and he told them that he didn't want to know if they belongedto a union or if they signed a union card. All he wanted to tell them is he thought theyhad a good job and if they like their job and he asked some of them where they workedbeforeQ. Is that all that you recall?A.He asked some of them where they worked before. He asked them if they liked theirjob.As to Spruel, Felgoust testified, he did not tell her she would be laid off if she voted forthe Union. On cross-examination he summed up Durand's interview with Spruel as follows:He told Irene Spruel, he said to Irene Spruel, he did not want to know if she belongedtoaunion or if she signed any union card. All he wanted to know was, if she likedher job, and he thought she did, and told about the extra pay they got when they workedon piece-work and the extra time when he left the work so they could make extra pay,and he also told her how he helped her out financially and how he helped others out alsowhenever they were in trouble.Felgoust further testified that no mention was made of any previous negotiations with anyunion that Lyncker explained the mechanics of voting and the ballot, and that the interviewslasted "about a minute, I guess a minute and a half, something like that."Felgoust testified that "just a little after it [the Union activity) started," Durand toldhim that the Respondent's attorney "said to be sure not to threaten an employee or not topromise them anything, not to talk to them about it at any time "Foreman Sam Centanni testified that he was present at the time Durand talked to Cook,Netter,and Jackson, he having called the three women to the office from their work forindividual interviews322615 0 - 54 - 12 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDCentanni testifiedIndividually,and we asked them to have a seat and then Mr Durand and I told themwe were not interested in whether they belonged to a union or whether they had signeda union cardTRIAL EXAMINER PLOSTWho told them?THE WITNESS'Mr.Durand.In fact, we didn't want to know anything about theirbusiness.Then,itwas asked whether or how long they had worked for the AmericanSheetMetal Works and if they liked their job and if they had worked previously in anyother places and mentioned to them that they had a very nice job and if they knew wherethey could get one that paid as well.Q. (By Mr Inman)Is that all you recall off-hand)A.Well,I think so.Centanni also testified that Lyncker explained the ballot to the employees as follows.He told them that this here was an election, a government election, and no one knewor was going to know how they voted and he explained to them how to fold their ballotafter they completed it and how to place it in the box If they wanted to vote for theunion, they would vote "Yes," and if they wanted to vote for the company, they wantedto vote "No "Q. Is that all that you recall?A.That is all, yesG.A.Lyncker,the Respondent's office manager, testified he was present while PresidentDurand talked to the various employees called to the office.Lyncker testified:Well, these women came into the room and Mr Durand asked them to be seated.Mr Durand told them that he was not interested in knowing whether they belonged toa union or not and didn't want to know whether they had signed a card for the union.Lyncker further testified that all employees interviewed, including Cook, were asked iftherewas a union where they had previously worked but were not asked if they then orpreviously had belonged to a union, or asked the amount of union dues they had paid Hetestified that Cook was asked what she earned at her former place of employment, why shequit,and upon her saying she quit "because the place closet' up," Durand remarked "Wellthat is the trouble with those fancy jobs", he denied that any mention was made of policeprotection for workers, denied Cook's testimony to the effect he stated that a union mightinsist that she be replaced on her job by a man. He denied that Durand made any of thestatements attributed to him except those admitted by Durand as part of his "general line";admitted that Durand told Spruel "that he did not think colored women have as good a jobanywhere else in this locality", denied that Durand stated if there were a strike "I amgoing to take some back and some I am not," or that Durand told any employee that if shedid not vote for the Union "you have a job as long as you want to have one," but testifiedthat Durand pointed out that duringa priorstrike "the work went right on."As to Jones, Office Manager Lyncker testified:She was asked by Mr Durand to be seated He told her that he was not interested inknowing whether they belonged to the union or not, nor if she had signed any card fora union and asked if she was satisfied with her job and how long she had worked forthe American Sheet Metal Works and that she was getting good pay, that is, the pay andthe extra time plus piece-work and that he believed that she could not get a better jobthan that in a plant of the same typeThe following statement was made by the Respondent's attorney during a colloquy on therecord:MR. LANG' The testimonyof this witness, and I understand the previous witnessesthat testified for the respondent,ispractically identically the same thing that was saidby MrDurand andMr. Lynckerto all of themNow, the question which is now being asked by Mr Inman is designed to show thatallof these women, these women were told practically identically the same thing, all25 AMERICAN SHEET METAL WORKS165Of the 25 employees so stated to have been interviewed Lyncker could name only 8 inaddition to the 5 called as witnesses, he could not recall the days on which various employeeswere called nor the order in which they appeared.Lyncker testified that when the Union first appeared in the plant he had been instructednot to talk to employees regarding the Union; "that Mr. Durand would do all the talking "Conclusion as to the Respondent's ContentionAccording to Durand's testimony he had been carefully instructed by legal counsel withrespect to his conduct concerning the union activities of the Respondent's employees. Whetheror not the "interviews" of the female colored employees followed the guidance of oneversed in the law or whether they were Durand's own idea does not appear in the record,however, the undersigned could be easily persuaded the latter is the caseAccording to Durand's corroborated testimony he sent for no employees he thought wouldnot be persuaded by his arguments and in his remarks to each individual employee, "I wasjust settingmy case before her" in order to "prove to them they had a good job" and didnot need a union. Durand further testified:TRIAL EXAMINER PLOST:You were very careful not to sayanythingto these wit-nesses that would in any way appear to be a threat against their jobs,isn't that whatyou are trying to say?THE WITNESS. Absolutely.Durand and those called to corroborate him were very sure of what was said; positive ofthe "general line" followed, and quite clearly recalled any departure therefrom The re-markably definite character of this testimony, despite the fact that no written notes or guidewas followed, becomes clear through a written document, not in existence during the inter-views.The Respondent sent all its colored employees a letter in which it made its position as toa union clear The letter was dated May 31, 1952, 4 and is a resume of the statements Durandtestified were his "general line "The testimony of Durand, Felgoust, Centanni, and Lyncker plainly follow the contents ofthe letter above mentionedThe letter, although prepared after the fact, in the opinion oftheundersigned, accounts for the similarity of the testimony and its corroboration asrelating to interviews lasting from i to 5 minutes over a period of 3 or 4 days.4 The letter reads:May 31, 1952This letter should reach you the day before the election which will be held Tuesday,June 3, at eleven o'clock in the morning.As you know by this time the AMERICAN SHEET METAL WORKS does not want aunion here.Union organizers probably have made many promises to you, as they made to ouremployees on two such occasions in the past. Let us tell you what those promisesamounted to at those timesOn the first occasion the union called a strike. Those of our employees who belongedto the union walked the picket line for six weeks, without pay, while the other employeescontinued working in the factory and drawing their regular pay checks. If you vote forthe union you also may be walking a picket line; but don't forget that you do not get a paycheck for that kind of workAt the end of six weeks the strike was called off. The strikers gained nothing; instead,they lost six weeks' pay. And the company did not take back all of the strikers as othershad been employed in their placesOn the second occasion the union carried the election by a majority of one vote; but,aftermany meetings between the company officials and the union, the union just gave upand quit. For the second time the employees had gained nothing.The union organizers do not care what they promise because they do not have to keepthese promises. The union cares nothing for you or your welfare. The union only wantsyourmoney. You know that you will have to pay dues and initiation fees to the union,and you may be called upon to pay assessments to support strikes in other cities, or forpolitical or other purposes. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDPersuasion or PressureIf the undersigned completely discredits the testimony of the General Counsel's witnesses,the record as reflectingDurand's admissions will compel the following findings:The Respondent's president(Durand)who is 75 years old and has managed the businessformore than 50 years freely admitted that he called certain of the Respondent's coloredfemale employees to the office where in the presence of their supervisors the individualemployee,who was the only rank-and-file employee as well as the only colored person inthe room,was asked and permitted to answer only two questions: (a) was she happy in herjob, (b) where had she worked before; following which she was told by Durand that someyears before a union had called a strike in the Respondent's plant, that the strike was lostand thereafter some of the strikers were never recalled to work,and told that at anothertime a union won an election but after futile negotiations with the Respondent"the Union justgave up and quit."At least one employee was reminded of past favors and financial helpextended to her by the Respondent.The Union's organizers and motives were disparaged.The employee being talked to was reminded that the Respondent's plant was the only one inthe South employing colored women for the kind of work she performed. The employeewas asked to vote"for the Company."After the"interview"a letter was sent the employee in which she was told that heremployer"did not want a union"and the statements admittedly made to her by Durand wererepeated.In the opinion of the undersigned this conduct was designed to instill fear in the employees.Aftersuch treatment the employee was clearly expected to understand that if the Union,which her employer did not want,was voted into the plant,the good job she had would belost to her and could not be readily replaced as the Respondent's plant was the only one inthe South which offered her such desirable employment.Under all the circumstance of the case and on all the evidence considered as a whole theadmitted conduct of the Respondent constituted an implied threat of reprisal,clearly violativeof the Act.The undersigned does not lose sight of the constitutional guaranty of free speech and ofSection 8(c) of the Act which takes an employer's expressions free from"threats of reprisalor force or promise of benefit" out of the realm of evidence of unfair labor practices. Theundersigned is also fully mindful of the cases cited by the Respondent,including the Winercase,5however the undersigned believes that these cases do not apply.In a concurring opinion in a case brought under the Wagner Act,6 the Honorable Gerard D.Reilly,ever a strong supporter of the right of employers to freely express their viewsand opinions on union matters affecting employees,made the following statement, whichalthough not made in a case underthe Act, inthe opinion of the undersigned clearly statesthe law as applicable under Section 8 (c),The unionorganizersmay have told you that you must vote for the union because youmay have signed a card or paid union dues That is not true. That does not mean thatyou have to vote for the union. That card does notmeana thing in this election. Youmay vote as you please. Nobody will know how you vote. Don't let anybody tell you thatyou have to vote for the unionbecauseyou signed a card.ANYTHING YOU MAY HAVE SIGNED, ANYTHING YOU MAY HAVE SAID, ANYTHINGYOU MAY HAVE PAID HAS NOTHING TO DO WITH THE WAY YOU VOTEDon't forget!Thisis a secretelection under control of the United States GovernmentNO ONE NEEDS TO BELONG TO THE UNION TO WORK OR TO VOTE IN THISFACTORY. You do not have to pay dues or assessments to hold a job in this plantDon't forget that in this locality the AMERICAN SHEET METAL WORKS is the onlyfactorymakingsheet metal goods that employs negro women. Ask the union if they canget you a job anywhere else as good as the one you now haveWe want you to vote. We want you to vote against the union. Mark the square on theright side of the ballot. Mark the right square and vote No.Yours truly,/s/ Louis P. DurandLouisP. Durand,PresidentAMERICAN SHEET METAL WORKS5N. L R. B. v. Arthur Winer,Inc , 194 F.2d 370(C. A. 7).6 Van Raalte,Inc., 69 NLRB 1327. AMERICAN SHEET METAL WORKS167Although I do not believe that certain comments in the majority decision can besupported, I concur with the ultimate conclusion reached by my colleagues that theutterances of the respondent company's officials violated subsection 8 (1) of the Act andcannot be defended as mere incidents of the exercise of free speech.In reaching this result I am not impressed with the narrow construction which mycolleagues place upon the doctrine of the American Tube Bending case, or such meta-phors as "involuntary audience" or "pattern of respondent's coercive conduct." Itseemstome that it is unnecessary to resort to such strained rationalization in viewof the fact that the speech delivered by Vestal was calculated to intimidate rather thantoappeal to reason. Although the record contains a concession that the speech wasdirected at the organizational drive going on (and it seems reasonably clear that theemployees so must have understood), there is no specific mention made in it of thecharging union or labor organizations generally. An argument couched even in bitterterms, if specific, would be permissible. This employer, instead, chose to implantfear in his audience for a Spenglerian atmosphere of approaching doom characterizedthe entire address, culminating in a warning that workers unmindful of their employer'sforebodings should seek employment elsewhere.The undersigned is convinced and finds that in its oral and written expressions to itsemployees, as admitted by President Durand, the Respondent did not confine itself to intel-lectualdiscussion or argument; did not confine itself to persuasion but realistically theRespondent was exerting pressure on its employees with respect to their union sympathies;and therefore its conduct as hereinabove found constituted an implied threat, violative ofthe rights guaranteed employees in Section 7 of the Act.D.Additional interference, restraint, and coercionThere remains to be considered the testimony of the witnesses called by the GeneralCounsel as herein found.Of the five witnesses called by the General Counsel, with respect to,the office interviews,only Cook testified that she was asked if she belonged to the Union, while Netter, Jackson,and Jones testified they were asked if they had formerly belonged to a union, and all butCook testified that Durand told told them he did not want to know if they had joined the Union.Durand denied asking Cook if she belonged to the Union, denied asking the others if theyhad formerly belonged to a union but admitted asking those interviewed where they hadworked before and if there had been a union there.Jackson testified that Durand told her "the Union ain't going to do a thing for you butmake you lose your job" and Jones testified that Durand warned her "if I voted for theUnion. I wouldn't have no job."Cook, Netter, and Jones testified they were told that the Respondent would never have aunion inthe plant.Durand denied the above-related testimony.Durand testified, credibly, that he was instructed by competent counsel as to his conductwith respect to the union activities of the employees, especially not to make inquiries orthreats. Itmay well be that his remarks closely approximated the letter later sent to theemployees and if this be so the Respondent's witnesses, while not giving an actual verbatimaccount of Durand's statements, may actually and honestly be reporting their impressionsof his remarks. Their testimony may well be, considering the setting and all the circum-stances, what they thought they heard colored by their natural fears. It may be that no matterwhat was said, the impression remains with the witness, not the words.The undersigned is convinced this is the case and therefore finds that Durand did notactually verbatim inquire into the union membership of the employees above mentioned anddidnot actually, in so many words, threaten them withlossof employment in the eventthe Union won at the election; however, the undersigned is convinced and finds that it wasDurand's intention to implant such an impression in the minds of these employees. Theundersignedis persuaded by the testimony that he succeeded.Cook testified:Mr. Lyncker said if theyget a unionin here, suppose the union says, "The job you arenow doing, to put a man on it, then you would have no job."Lyncker denied making the statement.Spruel testified that during her interview Felgoust made the following statement to her: 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDIfyou vote for the union and I find it out, I am going to lay you off; you won't have ajob.Felgoust denied the testimony.On the entire record the undersigned credits Cook and SprueLLyncker's statement to Cook is merely an argument and standing alone does not constitutea threat but in the setting in which it was made the undersigned believes it fair to construeitas part of the Respondent's effort to instill fear in the minds of its employees and equatingLyncker's statement in relation with Durand's remarks, it is clearly a part of theimpliedthreat herein found. The undersigned so finds.Spruel impressed the undersigned as a truthful witness.In general her testimony was notcontradicted. The undersigned believes that Felgoust, who according to his testimony actedprincipally as a messenger during the period of the interviews,calling employees and beingin and out of the room,seeking to inject himself into the proceedings as a participant, otherthan a messenger,was not as discreet as the Respondent's president.The undersigned,from the observationof thewitnesses and on the entire record, creditsSpruel and finds that Felgoust did, in effect, threaten her with discharge if she voted for theUnion.Concludings FindingsUpon the entire record in the case, the evidence considered as a whole, and his observationof the witnesses, the undersigned finds that by the conduct and statements of PresidentDurand, as fully set out in section III, above; by its letter to those employees interviewed,sent under date of May 31, 1952; by Lyncker's statement to Cook as found in section III, D,herein; and by Felgoust's threat to Spruel also found in said section III, D, the Respondenthas interfered with, restrained,and coerced its employees in the exercise of rights guaran-teed in Section7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring in connectionwith its operations described in section I. above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYThe record is clear that the Respondent has engaged in unfair labor practices within themeaning of Section 8 (a) (1) of the Act. However, since it is also clear that the charge uponwhich the complaint is based, which charge was filed on June 23, 1952, relates only to conductaffecting a "consent election" held on June 3, 1952, which conduct occurred shortly beforetheelectionand after the signing of the "consent" agreement, and moreover since theUnion won the election, the undersigned does not perceive how any remedial purpose canpossibly be served by an order that the Respondent cease and desist therefrom, especiallyso in view of the fact that the complaint was issued November 4, 1952, and the hearing heldFebruary 3 and 4, 1953, and the further fact that the record is entirely barren of any showingwhatever or even any claim that the Respondent engaged in any previous unfair labor prac-tices or in any unfair labor practices after those found herein.Therefore the undersigned will recommend that in order to best effectuate the policiesof the Act the complaint be dismissed in its entirety.Upon the basis of the foregoing findings of fact and upon the entire record in the case, theundersigned makes the following:CONCLUSIONS OF LAW1.The Respondent,American Sheet Metal Works, New Orleans, Louisiana,is engaged incommerce within the meaning of Section 2 (6) and (7)of the Act.2.General Drivers Local No. 270,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,AFL, isa labor organization within the meaning ofSection 2(5) of the Act.3.Thepolicies of the Act will not be effectuated by an order enjoining the Respondentto cease and desist from the unfair labor practices found in this report.[Recommendations omitted from publications